FILED
                              NOT FOR PUBLICATION                          SEP 16 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT

KHOSBAYAR MUNKHBAT and                            No. 10-73608
ODONTUYAA DULAMSUREN,
                                                  Agency Nos. A089-302-737,
              Petitioners,                        A089-302-738

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., United States
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 12, 2014**
                                San Francisco, California

Before: BEA, IKUTA, and HURWITZ, Circuit Judges.

       Khosbayar Munkhbat and Odontuyaa Dulamsuren, natives and citizens of

Mongolia, petition for review of a BIA decision denying their applications for


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          -1-
asylum and withholding of removal.

      Substantial evidence supports the BIA and IJ’s determination that Munkhbat

failed to establish changed circumstances sufficient to justify excusing the one-year

asylum filing deadline. See 8 U.S.C. § 1158(a)(2)(D); Gu v. Gonzales, 454 F.3d
1014, 1018 (9th Cir. 2006). The record provides ample evidence that neither the

election of Nyamjav Batbayar, Munkhbat’s alleged attacker, to the Mongolian

parliament nor the attack on Munkhbat’s relatives in Mongolia after they attempted

to publicize Batbayar’s criminal conduct constitutes changed circumstances that

would materially affect Munkhbat’s eligibility for asylum. See 8 CFR §

1208.4(a)(4)(i)(A)–(B); Molina-Morales v. INS, 237 F.3d 1048, 1051–52 (9th Cir.

2001) (holding that an alien’s report of a rape by a local political leader to the

police, which may have led to the rape victim’s subsequent abduction, did not

constitute persecution on account of an actual or implied political opinion).

Therefore, it is irrelevant whether Munkhbat filed his asylum application within a

reasonable period after the circumstances occurred. See 8 CFR § 1208.4(a)(4)(ii).

      The BIA and IJ’s adverse credibility determination was supported by

substantial evidence. The BIA and IJ identified numerous inconsistencies in

Munkhbat’s testimony that he failed to explain (despite an opportunity to do so),

including an inconsistency regarding the identity of the uncle who played a large

                                          -2-
role in the events precipitating Munkhbat’s departure. These inconsistencies are

more than “mere trivial error[s] such as a misspelling” and adequately support the

IJ’s credibility determination “based on the ‘totality of the circumstances.’”

Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010) (quoting 8 U.S.C. §

1158(b)(1)(B)(iii)). Nor did the BIA and IJ err in considering Munkhbat’s failure

to present reasonably obtainable evidence to corroborate his testimony. See Aden

v. Holder, 589 F.3d 1040, 1044 (9th Cir. 2009); see also 8 U.S.C.

§§ 1158(b)(1)(B)(ii), 1231(b)(3)(C). Absent Munkhbat’s testimony, there was

insufficient evidence in the record to demonstrate that it is more likely than not that

Munkhbat would be subject to persecution on one of the specified grounds. See

Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001).

      Accordingly, the BIA and IJ did not err in denying Munkhbat and

Dulamsuren’s applications for asylum and withholding of removal.

      PETITION DENIED.




                                          -3-